 Case 2:21-mj-00017-JHR Document 18 Filed 03/26/21 Page 1 of 3                       PageID #: 31




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

UNITED STATES OF AMERICA                       )
                                               )
                 v.                            )       Magistrate No. 2:21-mj-17-JHR
                                               )
NATHAN LIBBY                                   )


          JOINT MOTION TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

          The United States of America and Nathan Libby, through their respective undersigned

counsel, hereby move that the Court enter an order under the Speedy Trial Act, 18 U.S.C. §

3161(h)(7), excluding the time that elapses between April 11, 2021 and May 11, 2021. In

support of this Motion, the parties state the following:

          The defendant was arrested on January 29, 2021 and first appeared in this case on

February 1, 2021 and was ordered released on bail. In the absence of a speedy trial exclusion,

the government would be required to present this case to a grand jury on or before April 11,

2021. The parties wish to have an additional period of approximately 30 days to continue to

negotiate a pre-charge resolution of this case. Defense counsel represents that the defendant is

aware of his Speedy Trial Act rights and has authorized counsel to seek the extension requested

by this joint motion. By the signature of defense counsel below, the defendant hereby waives his

rights under the Speedy Trial Act to have this matter presented to the grand jury within 30 days

of his initial appearance and defendant expressly consents to the exclusion of time as requested

herein.

          The interest of justice to be served by the requested exclusion of time outweigh the

interest of the defendant and the public in a speedy trial because the charges herein are very




                                                   1
 Case 2:21-mj-00017-JHR Document 18 Filed 03/26/21 Page 2 of 3                  PageID #: 32




serious and the potential to resolve the case by agreement would promote a speedy and certain

outcome of the case.

       WHEREFORE, the parties respectfully request that the Court enter an Order excluding

the period of time between April 11, 2021 and May 11, 2021 from calculation under the

provisions of the Speedy Trial Act.

Dated: 3/26/2021                                   /s/ Daniel J. Perry
                                                   Daniel J. Perry
                                                   Assistant U.S. Attorney



Dated: 3/26/2021                                   /s/ Grainne Dunne
                                                   Grainne Dunne
                                                   Attorney for Defendant




                                               2
Case 2:21-mj-00017-JHR Document 18 Filed 03/26/21 Page 3 of 3                    PageID #: 33




                              CERTIFICATE OF SERVICE

       I certify that on March 26, 2021, I filed the foregoing Motion using the Court’s

CM/ECF system, which will cause a copy to be sent to all counsel of record.



                                                    /s/Daniel J. Perry
                                                    Assistant U.S. Attorney




                                               3
